UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                    ________________________

                          No. 00-31422
                        Summary Calendar
                    ________________________


MELVIN PURVIS; SUE PURVIS,

                                            Plaintiffs-Appellants,

                              versus

HELENA CHEMICAL CO.; ET AL.

                                                         Defendant,

STONEVILLE PEDIGREED SEED CO.,

                                               Defendant-Appellee.

                        * * * * * * * * *

MARK DAVIS, doing business as Davis Farms Partnership;
TIM DAVIS, doing business as Davis Farms Partnership

                                            Plaintiffs-Appellants,

v.

STONEVILLE PEDIGREED SEED CO.,

                                               Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                     Lower Court No. 99-CV-220
_________________________________________________________________
                          July 18, 2001


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM:*

           The Plaintiffs-Appellants in these consolidated diversity

cases claim that the cotton seed they were sold by Stoneville

Pedigreed Seed Co. (“Stoneville”) contained a serious defect,

specifically its susceptibility to a little-understood natural

condition known as “bronze wilt.”            Appellants contend that as the

manufacturer    of   these     seeds,       Stoneville   is   liable    for    any

“redhibitory defects” in its products.              See La. Civ. Code Art.

2520 et seq.     Appellants sought recovery from Stoneville for the

damages their cotton crops sustained due to bronze wilt.

           Having reviewed the briefs, district court opinion and

pertinent portions of the record, we find no errors of fact or law

warranting reversal.         We therefore affirm Chief Judge Little’s

carefully reasoned opinion.             We agree with Judge Little that

although   Stoneville    was    the   seed’s     manufacturer,    the   natural

susceptibility of cotton seed to an organic condition of uncertain

origin is not a defect within the meaning of Louisiana law.                   Thus,

with no defects present in the manufactured product, Stoneville is

not liable under the theory of redhibition.

           Alternatively, even if the seeds did contain defects,

Stoneville has effectively disclaimed all warranties.              This court


     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
has held that a manufacturer may limit the implied warranty against

redhibitory defects, so long as the limited-warranty sales were to

“commercially sophisticated parties.”   See Datamatic v. Int’l Bus.

Mach. Corp., 795 F.2d 458 (5th Cir. 1986).    Because a commercial

farmer is a sophisticated buyer of seeds, Stoneville’s disclaimer

of warranties is valid.

          For the forgoing reasons, the opinion of the district

court is AFFIRMED.

          AFFIRMED.




                                3